ORDER
PER CURIAM.
On consideration of the certified order of the West Virginia Supreme Court of Appeals suspending respondent from the practice of law for three years with a fitness requirement, this court’s September 28, 2012, order suspending respondent pending further action of the court and directing him to show cause why he should not be suspended from the practice of law for a period of three years with reinstatement conditioned on a showing of fitness, the statement of Bar Counsel regarding reciprocal discipline, the letter of Bar Counsel correcting an error in its previous statement, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Richard L. Lancianese is hereby suspended from the practice of law in the District of Columbia for the period of three years with his reinstatement conditioned on a showing of fitness. See In re Fuller, 930 A.2d 194, 198 (D.C.2007), and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).